Citation Nr: 1521241	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-17 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

2.  Entitlement to service connection for a bilateral knee disability. 

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for skin disability. 

5.  Entitlement to service connection for gastrointestinal disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active duty from January 1988 to July 1988 and from November 1990 to August 1991, to include service in South West Asia.  The Veteran also had prior and subsequent Reserve service. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in March 2013.  The Veteran also testified at a hearing before a Decision Review Officer(DRO) in April 2012.  Transcripts of those proceedings are of record.

The issues of entitlement to service connection for a bilateral knee disability, a bilateral foot disability, a skin disability, and a gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

At his March 2013 hearing, prior to promulgation of a decision by the Board in the matter, the Veteran withdrew his appeal regarding his claim for entitlement to service connection for a sleep disorder, to include sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for entitlement to service connection for a sleep disorder, to include sleep apnea, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In the present case, at his March 2013 hearing, the Veteran and his representative informed the undersigned VLJ that the Veteran wanted to withdraw his appeal on the issue of entitlement to service connection for a sleep disorder, to include sleep apnea.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration of this issue.  As such, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to entitlement to service connection for a sleep disorder, to include sleep apnea, is dismissed.

REMAND

Initially, the Board notes that there is outstanding evidence pertinent to the Veteran's appeal.  

While the Veteran's service treatment records for active service have been obtained for the Veteran's periods of service in 1988 and from 1990 to 1991, there appear to be outstanding service personnel records and outstanding Reserve medical records.  At his DRO hearing, the Veteran testified that he was in the Army Reserve until 1995.  His representative asserted that there were outstanding service treatment records and service personnel records from the Veteran's period of Reserve service.  As these records may contain relevant evidence, on remand, the Veteran's Reserve records must be obtained.

There also appear to be outstanding VA treatment records.  The Veteran has repeatedly asserted that he received treatment at the Audie Murphy VA Medical Center.  While the AOJ indicated that no treatment records were located at that medical center, the claims file does not document the AOJ's request for those records or a negative response.  Additionally, a January 2012 Persian Gulf Registry note indicated that all information regarding the Veteran's examination had been entered into the Environmental Agents Service (EAS) website.  A treatment record on the same day noted that chest x-rays were conducted and that the reason for the study was for a "Gulf War Exam."  The record does not contain the January 2012 Gulf War examination report.  Accordingly, on remand all outstanding VA treatment records, including a January 2012 Gulf War examination report and treatment records from Audie Murphy must be associated with the claims file.  

As noted above, it is unclear whether the Veteran was provided another VA examination in January 2012.  If the January 2012 examination report is not associated with the claims file or is inadequate for adjudicating any of the Veteran's claims, the Veteran should be provided a VA examination to determine the nature and etiology of his claimed disabilities.  

With regard to the Veteran's claim for a gastrointestinal disability, to include as an undiagnosed illness, while presumptive service-connection is warranted for functional gastrointestinal disorder, including irritable bowel syndrome (IBS), the evidence of record contains conflicting diagnoses, including gastroesophageal reflux disease (GERD), which is not a presumptive condition under 38 C.F.R. § 3.317 (2014).  Thus, further development is warranted prior to adjudicating the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records and examination reports, including the January 2012 Gulf War examination report and treatment records the Audie Murphy VA Medical Center.  

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2014), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2014), and give him an opportunity to respond.

2.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, in order to secure his updated private treatment records.

3.  Take all appropriate steps, including contacting the Veteran's reserve unit, to obtain all outstanding service personnel and service treatment records.

4.  To the extent possible, request verification of the dates the Veteran reserve service, to include the dates for any period of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) that he attended.  Service records providing retirement points are usually not helpful in this regard.  The AOJ should prepare a summary of such dates.  All efforts to obtain these records should be fully documented.

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2014), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2014), and give him an opportunity to respond.

5.  Thereafter, if the January 2012 examination report is not obtained or is inadequate for adjudicating any of the claims, provide the Veteran with an appropriate VA examination(s) to determine the nature and etiology of his claimed disabilities.  The claims file and a copy of this remand must be reviewed by the VA examiner(s).  Any indicated diagnostic tests and studies should be accomplished.  Thereafter, based on the examination results, and the evidence of record, to include the private treatment records and lay statements by the Veteran and his wife, the examiner is asked to address the following:

a.  Identify all applicable knee, foot, skin, and gastrointestinal disabilities.  

In so opining, the examiner should reconcile his or her diagnoses with the diagnoses of record.  

The examiner should specifically address the conflicting diagnoses of IBS and GERD.

b.  For each diagnosed disability, the examiner should state whether the diagnosis is consistent with a clinically known diagnosis, or is due to an undiagnosed illness(es).

c.  State whether it is at least as likely as not (50 percent or greater degree of probability) that any diagnosed disability is related to any incident during active service, to include the Veteran's service in the Persian Gulf. 

d.  Whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any diagnosed disability is related to a disease or injury incurred in active duty for training (ACDUTRA).

The examiner should specifically address the Veteran's assertion that he injured his knee during ACDUTRA after jumping off a trailer.  

e.  State whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any diagnosed disability is related to an injury incurred in inactive duty training (INACDUTRA) (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101 (24) (West 2014) as the basis for establishing service-connection related to periods of INACDUTRA).

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner(s) must provide complete rationales for all conclusions reached.  

6.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


